Name: Commission Regulation (EC) No 1285/2008 of 15 December 2008 on the introduction into the Community of personal consignments of products of animal origin and amending Regulation (EC) No 136/2004 (Text with EEA relevance)
 Type: Regulation
 Subject Matter: food technology;  health;  trade;  cooperation policy;  agricultural policy;  animal product
 Date Published: nan

 23.12.2008 EN Official Journal of the European Union L 347/1 COMMISSION REGULATION (EC) No 1285/2008 of 15 December 2008 on the introduction into the Community of personal consignments of products of animal origin and amending Regulation (EC) No 136/2004 (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (1), and in particular Article 3(5), Article 16(3) and (4) and Article 17(7) thereof, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (2), and in particular the third indent of Article 8(5) thereof, Having regard to Regulation (EC) No 882/2004 of the European Parliament and of the Council of 29 April 2004 on official controls performed to ensure the verification of compliance with feed and food law, animal health and animal welfare rules (3), and in particular Article 25(2)(c) and (d) thereof, Whereas: (1) Directive 97/78/EC provides for veterinary checks on consignments of certain products of animal origin introduced into the Community from third countries. (2) Pursuant to Article 3(1) and (2) of that Directive, Member States are to ensure that no consignment from a third country is introduced into the Community without having been subjected to the appropriate veterinary checks (systematic checks), and that consignments are introduced into the Community via a border inspection post. (3) Pursuant to Article 16 of Directive 97/78/EC, those requirements are not to apply to products which form part of travellers' luggage and are intended for their personal consumption, insofar as their quantity does not exceed a quantity to be defined in accordance with the procedure described therein. Also, those requirements are not to apply to products sent as small consignments to private persons, provided that the products are not being imported by way of trade, insofar as their quantity does not exceed a quantity to be defined in accordance with the procedure described in that Directive. (4) Commission Decision 2007/275/EC of 17 April 2007 concerning lists of animals and products to be subject to controls at border inspection posts under Council Directives 91/496/EEC and 97/78/EC (4) lists the products of animal origin to be subjected to veterinary checks at border inspection posts. (5) Article 8 of Commission Regulation (EC) No 136/2004 laying down procedures for veterinary checks at Community border inspection posts on products imported from third countries (5) lays down a weight limit of 1 kg for the exemption from systematic veterinary checks for products destined for human consumption from approved countries or parts thereof. That Article also lays down weight limits for other specific products of animal origin introduced into Denmark, inter alia, from Greenland and the Faeroe Islands, and with regard to certain fish introduced into Finland and Sweden from Russia. (6) Annex II to Decision 2007/275/EC lists the composite products which are exempted from veterinary controls. Those products should therefore also be exempted from the systematic veterinary controls when they form part of travellers' luggage and are intended for their personal consumption or when they are sent as small consignments to private persons. (7) The requirements and in particular the weight limits for the introduction of consignments of products of animal origin for personal consumption are therefore laid down in several legislative texts. Those requirements, however, need to be easily understood by enforcement authorities, travellers and the general public. It is therefore appropriate to simplify and to bring together in one Regulation, the types and quantities of products of animal origin for which an exemption from the veterinary checks laid down for commercial imports may be granted. (8) The possible risk of introducing animal diseases into the Community through the introduction of products of animal origin should always be considered when laying down measures regulating such introductions. The level of animal health risk varies according to different factors, such as the type of product, the animal species from which the products are obtained, and the likelihood of the pathogenic agent being present. (9) One of the most dangerous diseases that could be potentially introduced into the Community is foot and mouth disease (FMD). The European Food Safety Authority (EFSA) has evaluated the risk of introduction of FMD into the Community. That evaluation clearly shows that the introduction of meat and meat products and of milk and milk products are potential ways for the FMD virus to enter into the Community. (10) In order to avoid the introduction of such diseases, the Community has put in place, for many years, a complete set of rules regulating the imports of live animals and products of animal origin for commercial purposes. (11) Commission Regulation (EC) No 745/2004 (6) lays down measures with regard to imports of meat and meat products and of milk and milk products for personal consumption. Pursuant to that Regulation meat and meat products and milk and milk products cannot be introduced into the Community by travellers unless such products fully comply with the Community's commercial import rules. (12) That principle should be maintained in the future in order to ensure that the Community maintains its FMD-free status. The quantity of meat and meat products and milk and milk products carried by passengers that should be exempted from the systematic veterinary checks at borders provided for by Directive 97/78/EC should thus be fixed at zero. (13) The measures provided for in this Regulation should be without prejudice to Community veterinary legislation having as objective the control and eradication of animal diseases, or concerning certain protection measures. (14) The measures provided for in this Regulation should be without prejudice to legislation implementing Council Regulation (EC) No 338/97 on the protection of species of wild fauna and flora by regulating trade therein (7). (15) It is also appropriate to ensure that information about the veterinary controls and the rules applicable to the introduction of products of animal origin be provided to travellers and the general public. (16) Certain third countries, because of their geographical proximity and animal health status, are considered to present a minimal animal health risk to the Community. Limited quantities of meat and meat products and milk and milk products from such countries should therefore continue to be exempted from systematic veterinary checks. (17) In addition, certain neighbouring third countries have specific veterinary agreements with the Community with respect to relevant aspects of the Community veterinary legislation. (18) Personal consignments of products of animal origin in quantities below a certain threshold from those third countries should therefore remain outside the scope of the systematic veterinary checks provided for by Directive 97/78/EC. To ensure that accurate information is conveyed to passengers, such third countries should be indicated as exempted countries on all relevant publicity material. (19) In general, the animal health status of Croatia may be considered to present a minimal animal health risk to the Community. Products of animal origin in quantities below a certain threshold which are part of passengers' luggage or sent as small consignments to consumers from Croatia should remain outside the scope of the systematic veterinary checks provided by Directive 97/78/EC. To ensure that accurate information is conveyed to passengers, Croatia should be indicated as an exempted country on all relevant publicity material laid down by this Regulation. (20) Due to the current classical swine fever situation in Croatia, however, pig meat and pig meat products could pose a possible animal health risk to the EU. To address this issue, Croatia has agreed to take appropriate measures to ensure that such products destined for the Community and carried by travellers or sent by post to private individuals do not leave their territory. (21) In addition, it should be clarified that provisions which apply to certain products of animal origin intended for human consumption should also apply to products of animal origin destined for the feeding of pets, in order to prevent travellers or consumers from circumventing the rules laid down in this Regulation. (22) There should continue to be a clear disincentive to prevent the introduction of consignments of products of animal origin of a non-commercial character that are not in conformity with the Community health requirements from entering the Community without undergoing the required veterinary clearance. Member States should therefore continue to impose such costs and penalties as necessary, including the costs of disposal of the products, on persons held liable for a breach of the rules on the introduction into the Community of products of animal origin. (23) Member States should continue to supply appropriate information to the Commission on the mechanisms they have put in place for the enforcement of the rules set out in this Regulation. In addition, the information supplied could then be used to review the rules set out in this Regulation. (24) To ensure that information about the requirements concerning the introduction into the Community of products of animal origin is effectively conveyed to travellers and to the general public, Member States and international passenger transport operators should bring those requirements to the attention of the general public and passengers carried into the Community. (25) In view of the difficulties in collating the information concerning postal depots, more time should be given to the Member States to submit this information. (26) In the interest of consistency and clarity of Community legislation, it is appropriate to amend Article 8 of Regulation (EC) No 136/2004 and to repeal Regulation (EC) No 745/2004. (27) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 Subject matter 1. This Regulation lays down rules concerning the introduction into the Community of personal consignments of products of animal origin of a non commercial character which form part of travellers' luggage, or are sent as small consignments to private persons, or are ordered remotely (for example, by mail, by telephone or via the Internet) and delivered to the consumer. 2. This Regulation shall not apply to personal consignments from Andorra, Liechtenstein, Norway, San Marino, and Switzerland. In addition, this Regulation shall not apply to personal consignments of fishery products from the Faeroe Islands and Iceland. However for the appropriate information of passengers, such third countries shall be indicated as exempted countries on all relevant publicity material. 3. This Regulation shall apply without prejudice to Community veterinary legislation having as objective the control and eradication of animal diseases, or concerning certain protection measures. 4. This Regulation shall apply without prejudice to the relevant rules on certification contained within legislation implementing Regulation (EC) No 338/97 on the protection of species of wild fauna and flora by regulating trade therein. Article 2 Rules concerning the introduction into the Community of personal consignments of products of animal origin 1. Personal consignments of products of animal origin, for personal human consumption, as referred to in Article 16(1)(a), (b), and (d), and in Article 16(4) of Directive 97/78/EC, shall not be subject to the rules set out in Chapter I of that Directive, provided that they: (a) are listed in Part 1 of Annex I and not covered by Article 6(1) of Decision 2007/275/EC, and their combined quantity does not exceed the weight limit of 0 kilograms; (b) are listed in Part 1 of Annex II and their combined quantity does not exceed the weight limit of 2 kilograms; (c) are eviscerated fresh or prepared fishery products, or processed fishery products, within the meaning of points 3.5, 3.6 or 7.4 of Annex I to Regulation (EC) No 853/2004, and their combined quantity does not exceed the weight limit of 20 kilograms or the weight of one fish, whichever weight is the highest; (d) are products other than those referred to in Paragraphs (a), (b), (c) or in Article 6(1) of Decision 2007/275/EC and their combined quantity does not exceed the weight limit of 2 kilograms. 2. Personal consignments of animal products destined for the feeding of pets, shall not be subject to the rules set out in Chapter I of Directive 97/78/EC, provided that they: (a) are listed in Part 2 of Annex I and their combined quantity does not exceed the weight limit of 0 kilograms; (b) are listed in Part 2 of Annex II and their combined quantity does not exceed the weight limit of 2 kilograms. 3. By way of derogation from Paragraphs 1(a), 1(b), 1(d) and 2, personal consignments of animal products, coming from Croatia, the Faeroe Islands, Greenland or Iceland, shall not be subject to the rules set out in Chapter I of that Directive, provided that they: (a) are listed in Annex I and not covered by Article 6(1) of Decision 2007/275/EC, and their combined quantity does not exceed the weight limit of 10 kilograms; (b) are listed in Annex II and their combined quantity does not exceed the weight limit of 10 kilograms; (c) are products other than those referred to in Paragraphs 1(c), 3(a), 3(b) of this Article or in Article 6(1) of Decision 2007/275/EC and their combined quantity does not exceed the weight limit of 10 kilograms. Article 3 Information to be provided by Member States to travellers and to the general public 1. Member States shall ensure that at all points of entry into the Community, the veterinary conditions applicable to personal consignments introduced into the Community are brought to the attention of travellers arriving from third countries. 2. The information provided to travellers pursuant to paragraph 1 shall include at least the information in one of the posters set out in Annex III displayed by prominent notices placed in easily visible locations. 3. Member States may complement that information with additional information, including: (a) the information set out in Annex IV; (b) information appropriate to the local conditions, and with their national provisions adopted pursuant to Directive 97/78/EC. 4. The information provided for in paragraphs 2 and 3 shall be drawn up in: (a) at least one of the official languages of the Member State of introduction into the Community; (b) a second language considered appropriate by the competent authority; that second language may be the language used in the neighbouring country or, in the case of airports and ports, the language which is the most likely used by passengers arriving thereto. Member States shall ensure that the general public is made aware of the requirements concerning the introduction into the Community of products of animal origin which are sent as small consignments to private persons or are ordered remotely by final consumers. Article 4 Information to be provided by international passenger transport operators and postal services to their clients International passenger transport operators, including airport and port operators and travel agencies, as well as postal services shall draw the attention of their customers to the rules laid down in this Regulation, in particular by providing the information set out in Annexes III and IV, as foreseen in Article 3. Article 5 Controls 1. The competent authority or authorities, and those which carry out official controls, in cooperation with port and airport operators and with operators responsible for other points of entry for personal consignments of products of animal origin, shall organise effective controls at points of entry into the Community. 2. The controls provided for in paragraph 1 shall aim at detecting the presence of personal consignments of products of animal origin and at verifying that the conditions laid down in Article 2 are met. 3. The controls provided for in paragraph 1 may be organised using a risk based approach, including, if judged necessary by the competent authority of the Member State, the use of effective detection aids, such as scanning equipment and detector dogs, to screen large volumes of personal baggage for the presence of personal consignments of products of animal origin. Article 6 Penalties 1. The competent authority or authorities, which carry out official controls shall: (a) identify the personal consignments which are in breach of the rules laid down in this Regulation; (b) seize and destroy such consignments in accordance with national legislation. 2. The competent authority or authorities, which carry out official controls, may impose costs or penalties for the person responsible for any personal consignment that is found to be in breach of the rules laid down in this Regulation. 3. Member States shall ensure that the national legislation applicable for the seizure and destruction of personal consignments identifies the natural or legal person liable for the costs of destruction of all such personal consignments that are seized. Article 7 Reporting obligations 1. Member States shall submit to the Commission, every year, at the latest on 1 May, a report summarising the relevant information on the measures taken to advertise and enforce the rules laid down in this Regulation, and on the results thereof. 2. The report shall be in the form of a completed table as set out in Annex V. Article 8 Amendment Article 8 of Regulation (EC) No 136/2004 is replaced by the following: Article 8 Specific rules for products which form part of travellers' luggage or are sent as consignments to private persons Products of animal origin which form part of travellers' luggage or are sent as small consignments to private persons shall comply with the requirements laid down in Commission Regulation (EC) No 1285/2008. Article 9 Repeal Regulation (EC) No 745/2004 is repealed. References to the repealed Regulation shall be construed as references to this Regulation and shall be correlated in accordance with the table set out in Annex VII. Article 10 Transitional provisions By way of derogation from paragraph 2 of Article 7, Member States shall submit to the Commission, a completed table as laid down in Annex VI, for the reporting periods prior to 1 January 2011. Article 11 Entry into force and application This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall apply from 1 May 2009. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 December 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 24, 30.1.1998, p. 9. (2) OJ L 18, 23.1.2003, p. 11. (3) OJ L 165, 30.4.2004, p. 1. (4) OJ L 116, 4.5.2007, p. 9. (5) OJ L 21, 28.1.2004, p. 11. (6) OJ L 122, 26.4.2004, p. 1. (7) OJ L 61, 3.3.1997, p. 1. ANNEX I PART 1 List of products of animal origin as referred to in Article 2(1)(a) CN code Description Qualification and explanation ex Chapter 2 (0201-0210) Meat and edible offal Excludes frogs' legs (CN code 0208 90 70) 0401-0406 Dairy produce All 0504 00 00 Guts, bladders and stomachs of animals (other than fish), whole and pieces thereof, fresh, chilled, frozen, salted, in brine, dried or smoked. All, excluding casings 1501 00 Pig fat (including lard) and poultry fat, other than that of heading 0209 or 1503. All 1502 00 Fats of bovine animals, sheep or goats, other than those of heading 1503. All 1503 00 Lard stearin, lard oil, oleostearin, oleo-oil and tallow oil, not emulsified or mixed or otherwise prepared. All 1506 00 00 Other animal fats and oils and their fractions, whether or not refined, but not chemically modified. All 1601 00 Sausages and similar products, of meat, meat offal or blood; food preparations based on these products. All 1602 Other prepared or preserved meat, meat offal or blood. All 1702 11 00 1702 19 00 Lactose and lactose syrup All ex 1901 Malt extract; food preparations of flour, groats, meal, starch or malt extract, not containing cocoa or containing less than 40 % by weight of cocoa calculated on a totally defatted basis, not elsewhere specified or included; food preparations of goods of headings 0401 to 0404, not containing cocoa or containing less than 5 % by weight of cocoa calculated on a totally defatted basis, not elsewhere specified or included. Only those preparations containing meat and or milk ex 1902 Pasta, whether or not cooked or stuffed (with meat or other substances) or otherwise prepared, such as spaghetti, macaroni, noodles, lasagne, gnocchi, ravioli, cannelloni; couscous, whether or not prepared. Only those preparations containing meat and or milk ex 1905 90 Bread, pastry, cakes, biscuits and other bakers' wares, whether or not containing cocoa; communion wafers, empty cachets of a kind suitable for pharmaceutical use, sealing wafers and similar products. Only those preparations containing meat and or milk ex 2004 Other vegetables prepared or preserved otherwise than by vinegar or acetic acid, frozen, other than products of heading 2006 Only those preparations containing meat and or milk ex 2005 Other vegetables prepared or preserved otherwise than by vinegar or acetic acid, not frozen, other than products of heading 2006. Only those preparations containing meat and or milk ex 2103 Sauces and preparations thereof; mixed condiments and mixed seasonings; mustard flour and meal and prepared mustard Only those preparations containing meat and or milk ex 2104 Soups and broths and preparations therefore; homogenised composite food preparations. Only those preparations containing meat and or milk ex 2105 00 Ice cream and other edible ice, whether or not containing cocoa. Only those preparations containing milk ex 2106 Food preparations not elsewhere specified or included. Only those preparations containing meat and or milk PART 2 List of products of animal origin as referred to in Article 2(2)(a) CN code Description Qualification and explanation 0511 Animal products not elsewhere specified or included; dead animals of Chapter 1 or 3, unfit for human consumption Notes: 1. Column 1: Where only certain products under any code are required to be examined under veterinary checks and no specific subdivision under this code exists in the goods nomenclature, the code is marked ex (for example ex 1901: only those preparations containing meat and or milk should be included). 2. Column 2: The description of the goods is as laid down in the description column of Annex I to Regulation (EEC) No 2658/87. For further explanation of the exact coverage of the Common Customs Tariff please refer to the latest amendment to that Annex. 3. Column 3: This column gives details of the products covered. ANNEX II PART 1 Personal consignments of products of animal origin as referred to in Article 2(1)(b) Powdered infant milk, infant food and special foods required for medical reasons, under the conditions that these products: (i) do not require refrigeration before opening, (ii) are packaged proprietary brand products for direct sale to the final consumer, and (iii) that the packaging is unbroken unless in current use. PART 2 Personal consignments of products of animal origin as referred to in Article 2(2)(b) Special pet feed required for medical reasons, under the conditions that these products: (i) do not require refrigeration before opening, (ii) are packaged proprietary brand products for direct sale to the final consumer, and (iii) that the packaging is unbroken unless in current use. ANNEX III (The notices can be found at: http://ec.europa.eu/food/fs/ah_pcad/ah_pcad_importposters_en.html). ANNEX IV Information referred to in Articles 3 and 4 Part 1  Leaflet Keep infectious animal diseases out of the EU! Animal products may carry pathogens causing infectious disease Due to the risk of introducing diseases into the European Union (EU), there are strict procedures for the introduction of certain animal products into the EU. These procedures do not apply to the movements of animal products between the 27 Member States of the EU, or for animal products coming from Andorra, Liechtenstein, Norway, San Marino, and Switzerland. All animal products not conforming to these rules must be surrendered on arrival in the EU for official disposal. Failure to declare such items may result in a fine or criminal prosecution. 1. Small quantities of meat and dairy products You may not bring in or send to the EU any meat and dairy products for personal human consumption or the feeding of pets, with the exception of the following:  products coming from Croatia, the Faeroe Islands, Greenland, Iceland, Liechtenstein, or Switzerland provided that their weight does not exceed 10 kilograms per person,  powdered infant milk, infant food, and special foods or special pet feed required for medical reasons provided that their combined quantity does not exceed the weight limit of 2 kilograms per person or pet, and that:  the product does not require refrigeration before consumption,  it is a packaged proprietary brand product, and  the packaging is unbroken unless in current use. 2. Small quantities of fish products for personal human consumption You may only bring in or send to the EU personal consignments of fish products (fresh, dried, cooked, cured or smoked fish) provided that:  fresh fish are eviscerated,  the weight of the fish products does not exceed, per person, 20 kilograms or the weight of one fish, whichever weight is the highest. These restrictions do not apply to fish products coming from the Faeroe Islands or Iceland. 3. Small quantities of other animal products for personal human consumption You may only bring in or send to the EU other animal products, such as honey for example, provided that their weight does not exceed 2 kilograms per person. 4. Larger quantities of animal products You may only bring in or send to the EU larger quantities of animal products if they meet the requirements for commercial consignments, which include:  certification requirements, as laid down in the appropriate official EC veterinary certificate;  the presentation of the goods, with the correct documentation, to an authorised EU border inspection post for veterinary control, on arrival in the EU. 5. Exempted animal products The following products are exempted from the rules explained previously:  Bread, cakes, biscuits, chocolate and confectionery (including sweets) not mixed or filled with meat product;  Food supplements packaged for the final consumer;  Meat extracts and meat concentrates;  Olives stuffed with fish;  Pasta and noodles not mixed or filled with meat product;  Pizzas without meat;  Soup stocks and flavourings packaged for the final consumer.  Any other food product, not containing any meat and less than 50 % of any other type of processed animal product, such as dairy, egg or fishery products. 6. Animal products from protected species For certain protected species there may be additional restrictions in place. For example for caviar of sturgeon species, the weight limit is a maximum of 125 grams per person. Part 2  Video The information laid down in Part 1 can be conveyed by means of a video, such as that published by the European Commission on the following webpage: http://ec.europa.eu/food/animal/animalproducts/personal_imports/index_en.htm ANNEX V Figures on the results of enforcement of the rules on the introduction of personal consignments of products of animal origin To be submitted the European Commission not later than the first day of May in the year immediately following the end of each annual reporting period. The reporting period shall run from 1 January to 31 December and the information must be submitted by the first day of May in the year immediately following the end of each aforementioned annual reporting period. The collated and summarised information can be found at the European Commission's website at: http://ec.europa.eu/food/animal/animalproducts/personal_imports/index_en.htm. ANNEX VI Figures on results of enforcement of rules on personal imports of meat and milk To be submitted the European Commission not later than the first day of March in the year immediately following the end of each annual reporting period. The reporting period shall run from 1 January to 31 December and the information must be submitted by the first day of March in the year immediately following the end of each aforementioned annual reporting period. ANNEX VII Table of correspondence Regulation (EC) No 745/2004 This Regulation Article 1(1)  Article 1(2)  Article 1(3) Article 2(1)(a) Article 1(4) Article 1(2) Article 2 Article 2(1)(b) Article 2(3)(a) Article 3(1) Article 3(1) and 3(2) Article 3(2) Article 4 Article 4(1) Article 5 Article 4(2) Article 6(1) Article 4(3) Article 6(2) and 6(3) Article 5(1) Article 7 Article 5(2) Annexes V and VI Article 6  Article 7(1) Article 11 Article 7(2) Article 11 Article 7(3)  Annex I Annex II Annex II Annex III Annex III Annex IV Annex IV Annexes V and VI Annex V Annex I